Citation Nr: 0528322	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  00-12 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for small cell 
carcinoma of the lungs, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
August 1956.  He died in October 1999, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2000 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Board remanded this case in May 2004 
for further development.

The appellant failed, without explanation, to report for a 
hearing scheduled for September 2002.  She has not thereafter 
requested a hearing of any type in connection with her 
appeal.

The instant appeal has been advanced on the Board's docket by 
reason of the appellant's serious illness.  See 38 U.S.C.A. 
§ 7107(a)(2)(B) (West 2002); 38 C.F.R. § 20.900(c) (2004). 


FINDINGS OF FACT

1.  The veteran died in October 1999 from respiratory failure 
due to small cell carcinoma of the lung.

2.  During his lifetime, the veteran was service-connected 
for pulmonary tuberculosis, evaluated as noncompensably 
disabling.

3.  At the time of the veteran's death, the only claim 
pending was a claim for service connection for small cell 
carcinoma of the lung.

4.  The veteran's small cell carcinoma of the lung did not 
originate in service or within one year of his discharge 
therefrom, it is not otherwise related to service, and was 
not caused or chronically worsened by his service-connected 
pulmonary tuberculosis.

5.  The veteran's service-connected disability did not result 
in debilitation or otherwise hasten his death.

6.  The case does not involve a complex medical issue or 
controversy.


CONCLUSIONS OF LAW

1.  For the purpose of accrued benefits, the veteran did not 
have small cell lung carcinoma which was the result of a 
disease or injury incurred in or aggravated by active duty, 
its incurrence or aggravation during such service may not be 
presumed, and the small cell lung carcinoma was not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107, 5121 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a), 3.1000 (2004). 

2.  The veteran's death was not proximately due to or the 
result of a disease or injury incurred in service, or due to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.312 
(2004). 

3.  The need for an opinion from an independent medical 
expert is not shown.  38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. §§ 20.901(d), 20.902 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
she should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided in September 2003 
and May 2004, and in the April 2000 statement of the case, 
fulfill VA's duty to advise her of the information and 
evidence necessary to substantiate her claims, of the 
respective responsibilities of each party in obtaining 
evidence in connection with her claims, and of the need for 
her to submit all pertinent evidence in her possession.  The 
above documents collectively provided her with the notice to 
which she is entitled under 38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the appellant did not receive any VCAA notice 
prior to the February 2000 rating decisions.  She 
nevertheless was advised of the basis for the denial of her 
claims in the rating actions, as well as in the April 2000 
statement of the case.  The statement of the case and 
supplemental statements of the case further provided her with 
the regulations pertinent to her claims.  At this stage of 
the appeal, the Board finds that no further notice is needed 
to comply with the VCAA, and that the failure to provide the 
appellant with full VCAA notice prior to the February 2000 
adjudications did not affect the essential fairness of those 
adjudications.  The prior adjudications were not prejudicial 
to the appellant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
appellant has neither alleged nor shown prejudice from any 
error in the timing or content of the VCAA notices.  Given 
the specificity of the VCAA notices, as well as the time 
afforded the appellant following the notices to respond, the 
Board finds that any error in the timing of the notices is 
harmless.

In addition, the record shows that several medical opinions 
addressing the etiology of the veteran's fatal small cell 
lung carcinoma are on file.  The Board points out that the 
May 2004 remand requested review of the veteran's claims file 
by a pair of oncologists.  While the claims file was reviewed 
by one oncologist in May 2005, on further reflection the 
Board concludes that the instruction for a review by a pair 
of oncologists was unnecessary, particularly given the fact 
that the oncologist who did review the file has provided the 
information requested in the remand, along with a thorough 
explanation.  The Board further observes that this case has 
been advanced on the docket in light of the appellant's 
terminal illness, and that remanding would cause yet further 
delay.  In light of this, the Board finds that VA's duty to 
assist her has been fulfilled.

The Board notes that the appellant's representative, in 
August 2005, requested that an opinion be obtained from an 
independent medical expert (IME) in connection with the 
instant claim pursuant to 38 C.F.R. § 20.901(d).  The Board 
may obtain an advisory medical opinion from an IME when, in 
its opinion, a medical opinion is warranted by the medical 
complexity or controversy involved in the appeal.  38 
U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  The necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  

In this case, the Board believes that there is no complex or 
controversial medical question warranting an IME opinion.  
The representative does not contend otherwise.  Rather, he 
suggests that those VA physicians who have provided opinions 
unsupportive of the appellant's claims are biased in some 
manner, therefore requiring VA to obtain an "impartial" 
opinion.  The Board finds no basis for the representative's 
suggestion of bias, and points out that both physicians 
provided a detailed rationale for their opinions.  The mere 
fact that their opinions do not support the appellant's claim 
is not a sufficient basis to procure an IME.  The Board finds 
that the medical evidence in this case does not present a 
complex medical question or controversy.  Hence, good cause 
not being shown, an advisory opinion from an independent 
medical expert is not required under 38 C.F.R. § 20.902.  See 
also 38 C.F.R. § 20.901(d).

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Factual background

Service medical records show that on routine chest X-ray 
studies in May 1956, a half dollar-sized density with 
cavitation in the left apex was identified in the left apical 
region of the left upper lobe; the right lung was clear.  The 
density was eventually diagnosed as moderately advanced 
active pulmonary tuberculosis, and the veteran was 
hospitalized for the remainder of service, receiving 
treatment with medication.  His symptoms included only a 
slight and non-productive cough.  He reported smoking 1 pack 
per day of cigarettes.  The veteran was discharged to a VA 
hospital for continued post-service treatment of the 
tuberculosis.  The service medical records are silent for any 
reference to lung cancer.

Service connection for active, moderately advanced pulmonary 
tuberculosis was granted in November 1956, evaluated as 100 
percent disabling.

VA hospital reports on file show that the veteran was 
transferred directly from the military hospital to VA 
hospitals for continued treatment of pulmonary tuberculosis.  
Sputa and gastric culture studies were negative for acid fast 
bacilli.  He underwent a left thoracotomy in January 1957 for 
the treatment of his tuberculosis.  During the procedure, he 
was discovered to have disease limited mostly to the apical 
segment of the left upper lobe, with small fossae measuring 
about one centimeter in the posterior and superior segments 
of the left lower lobe.  There was also a small focus of 
scattered disease in the lingular segments.  The apical 
segment of the left upper lobe, and the superior segment of 
the left lower lobe were removed.  Pathological examination 
of the excised tissue revealed a 1.5 centimeter cavity with 
unsloughed pneumonia in the apical segment.  Following the 
surgery, secretions from the operative site grew colonies of 
tubercle bacilli, but the veteran's pulmonary tuberculosis 
was considered inactive.  He underwent chemotherapy until 
July 1957.

A September 1957 rating decision thereafter reduced the 
evaluation assigned the pulmonary tuberculosis to 50 percent, 
effective December 1959; to 30 percent, effective December 
1963; and to non-compensable, effective December 1968.  The 
disorder was judged to be completely arrested from November 
1957.

VA hospital records for November 1957 to November 1961 show 
that the veteran was evaluated for follow up of his pulmonary 
tuberculosis.  On each occasion the tuberculosis was 
described as inactive, with no unfavorable changes seen.  The 
surgery was described as involving segmental resection of the 
left upper lobe and wedge resection of the posterior left 
upper lobe and superior left lower lobe.  The November 1961 
hospital report indicated that the veteran need no longer 
return for any routine follow up evaluations.

Thereafter, VA treatment records for the 1960s and 1970s show 
that he periodically reported breathing problems, which were 
attributed to a psychiatric etiology.  In November 1967 he 
presented with some diminished breath sounds in the left 
upper lobe.  Chest X-ray studies showed flattening of the 
left diaphragm with old pleural adhesions, but with no acute 
cardiopulmonary disease.

On VA examination in November 1976, the veteran did not 
exhibit any respiratory symptoms.

VA treatment records for the 1980s show that pulmonary 
function testing of the veteran revealed mild obstruction.  
In August 1986, he reported spitting streaks of blood; he was 
diagnosed with pharyngitis.  Chest X-ray studies in August 
1986 showed old pleural diaphragmatic adhesions of the left 
base with pleural thickening obliterating the left 
costophrenic sulcus.  There was a small amount of chronic 
interstitial changes in the lower halves of the lung fields, 
and a small increase in density in the left apex which was 
thought to possibly represent a confluence of shadows.  
Records for 1987 show diagnoses of chronic obstructive 
pulmonary disease (COPD).

On VA examination in October 1987, the veteran reported 
smoking two packs per day of cigarettes for the past 35 
years.  Chest X-ray studies showed bilateral apical pleural 
thickening, and scarring in the left lung from previous 
surgery, but with no acute process.  The examiner diagnosed 
tuberculosis by history, noting it had been inactive for 30 
years, with no residual symptoms or significant disability.

VA treatment records for the 1990s show that in 1995 the 
veteran continued to carry a diagnosis of COPD.  Chest X-ray 
studies in October 1995 showed that the mediastinal size was 
normal.  There were findings consistent with pleural 
thickening, and hyperaeration of the lungs consistent with 
COPD.  

In March 1998, the veteran presented with decreased breath 
sounds over the left base.  A chest X-ray study showed an 
enlarged mediastinum.  A computed tomography scan in April 
1998 showed mediastinal adenopathy; multiple small 
mediastinal lymph nodes; a large paratracheal node; left 
hilar adenopathy; postoperative scarring in the left upper 
lobe without lung parenchymal lesions; and emphysema.  

By May 1998, the veteran was diagnosed with biopsy-proven 
late stage small cell lung cancer, which by June 1998 had 
metastasized to the brain.  

A June 1998 computed tomography scan of the thorax showed 
anterior and middle mediastinal lymphadenopathy; linear 
parenchymal scarring at the lung apices, bilaterally; and 
linear scarring at the left lung base.  The records for 1998 
show that the veteran reported smoking between 1.5 and 4 
packs per day of cigarettes for at least 40 years until 1996.  

In October 1998, the veteran claimed entitlement to service 
connection for lung cancer.

He was admitted to a VA hospital in September 1999 for 
palliative care.  He died in October 1999.  An autopsy was 
not permitted.  The final diagnoses included lung carcinoma 
with brain metastases.

In a statement received in August 1999, J.H., a VA physician, 
identified himself as a board-certified oncologist who was 
treating the veteran for lung cancer.  He stated that there 
was a known association between pulmonary tuberculosis and 
lung cancer.  He further explained that the veteran was 
provided tobacco products by the military during service, 
which had contributed to an addiction.  Dr. J.H. concluded 
that it was "more likely than not that these combined risk 
factors contributed significantly to [the veteran's] 
cancer."

The veteran's certificate of death indicates that he died in 
October 1999 from respiratory failure due to or as a 
consequence of non-small cell lung cancer.  A corrected death 
certificate received in June 2000 amended the description of 
the type of fatal carcinoma to small cell lung cancer.

In a December 1999 statement, a VA physician indicated that 
he had reviewed the veteran's claims file.  He noted that the 
veteran had died from a disseminated small cell lung 
carcinoma.  He acknowledged the opinion of Dr. J.H.  The VA 
physician, however, indicated that the association of 
tuberculosis and lung cancer, alluded to by Dr. J.H., 
pertained to the development of cancers in the scar tissue of 
healing tuberculosis.  The physician explained that the 
histological cell type associated with scar tissue cancer is 
adenocarcinoma.  He explained that the veteran had instead 
developed small cell carcinoma, which was different in nature 
and origin than adenocarcinoma.  He essentially concluded 
that the veteran's fatal small cell lung cancer was not 
associated with the history of pulmonary tuberculosis.  The 
physician noted that there was a clear association between 
smoking and lung cancer, and small cell lung carcinoma in 
particular.  He explained that the veteran appeared to have 
developed a tobacco addiction throughout the years, and that 
the veteran's smoking history was a strong inducer to the 
development of cancer.

Attached to the December 1999 opinion was an excerpt from a 
medical text indicating that small cell lung cancer is most 
commonly caused by cigarette smoking.

In a June 2000 statement, Dr. J.H. explained that while he 
recognized that small cell lung cancer is not the predominant 
type of cancer associated with tuberculosis, the occurrence 
of small cell lung cancer in patients with tuberculosis has 
been documented in the medical literature.  Attached to his 
statement were three abstracts from medical journals, and one 
article from a medical journal (along with the abstract for 
the article).  The first abstract reports the case of an 
individual who developed lung cancer, and who had a history 
of pneumonectomy for tuberculosis.  The second abstract 
reports on two patients with active pulmonary tuberculosis 
who later developed lung cancer; both tested positive for 
acid fast bacilli, and only one had small cell lung cancer.  
The third abstract indicates that a study in China revealed a 
significant elevation in the risk for lung cancer, adjusted 
for smoking, among people with a history of tuberculosis.  
The abstract indicates that the most apparent affect was 
adenocarcinoma and peripheral tumors.

The medical article indicates that a study of Taiwanese 
showed that the most important risk factors for squamous cell 
carcinoma and small cell carcinoma (which the study lumped 
together into one category) were active smoking, passive 
exposure to tobacco smoke, use of coal as a cooking fuel, 
history of chronic lung disease (including tuberculosis), and 
exposure to asbestos.

In an October 2002 statement, Dr. J.H. indicated that the 
veteran had chronic pulmonary disease with a history of left 
upper lobe resection for pulmonary tuberculosis.  He 
explained that significant chronic pulmonary disease, in 
itself, is associated with reduced survival.  He further 
explained that because of other medical problems, it could 
not be determined with precision to what extent these changes 
contributed to the veteran's death.  He nevertheless 
concluded that it was more likely than not that there was 
some contribution of the pulmonary tuberculosis to death. 

On file is a May 2005 opinion by a VA oncologist.  The 
physician reviewed the claims file, including Dr. J.H.'s 
opinions.  He reviewed the veteran's history of treatment for 
pulmonary tuberculosis, and treatment for small cell cancer 
of the lung.  He noted that the veteran had a long history of 
smoking, likely beginning in service and ending in 1996.  He 
concluded that the veteran's small cell carcinoma of the lung 
was most likely due to cigarette smoking, given the veteran's 
decades-long four pack per day history.  He opined that it 
was very unlikely the veteran's fatal lung cancer was due to 
the old, inactive pulmonary tuberculosis, noting that the 
association between tuberculosis and lung cancer is in the 
context of lung cancer arising at the site of the lung scars 
formed by the old pulmonary tuberculosis.  He noted that 
while the most commonly associated "scar" carcinoma is 
adenocarcinoma, squamous and small cell carcinomas can be 
"scar" carcinomas as well.  

The physician concluded that the "scar" carcinoma theory in 
the veteran's case was weak, given that the veteran had the 
foci of his pulmonary tuberculosis infection surgically 
removed in 1957, thereby making it difficult for a scar 
carcinoma to form in the absence of a tuberculosis scar.  He 
concluded that it was overwhelmingly more likely that the 
veteran's cigarette smoking caused the fatal lung cancer, 
than the theory that the cancer developed from a 
tuberculosis-infected lung treated by surgical removal of the 
original foci of the infection.  The physician agreed with 
the December 1999 VA opinion as to the likelihood of 
cigarette smoking as the etiological factor for the lung 
cancer.  He further concluded that Dr. J.H.'s data was weak, 
and did not provide convincing evidence that the veteran's 
small cell carcinoma was due to pulmonary tuberculosis.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of a malignant tumor may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Under 38 U.S.C.A. § 1103 service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during the 
veteran's active service is prohibited.  This statute does 
not preclude service connection for disease or injury which 
is otherwise shown to have been incurred or aggravated in 
service, or which became manifest to the requisite degree of 
disability during any applicable presumptive period.  This 
law is applicable to claims filed after June 9, 1998.  38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, due and unpaid for a period of not more than two 
years prior to death, may be paid to certain persons such as 
the veteran's surviving spouse.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  Applications for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. 
§ 5121(c); 38 C.F.R. § 3.1000(c).  In order for a claimant to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of death.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  "Evidence in the file at 
the date of death" means evidence in VA's possession on or 
before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death.  38 C.F.R. § 3.1000(d)(4).  

I.  Accrued benefits

In October 1998, the veteran claimed entitlement to service 
connection for lung cancer, to include due to in-service 
smoking.

A May 1999 rating decision denied the veteran's claim of 
entitlement to service connection for lung cancer.  In August 
1999, he requested reconsideration of his claim, and 
submitted the August 1999 statement from Dr. J.H., which is 
discussed above.  He died before another rating decision was 
issued.  Other than with respect to the above issue, no other 
claim was pending at the time of his death.

Service medical records are negative for any evidence of lung 
cancer, and there is no post-service evidence of lung cancer 
until decades after service.  Moreover, the only medical 
evidence arguably linking lung cancer to service, and on file 
at the time of death, is the August 1999 opinion by Dr. J.H., 
which suggests that the veteran's tobacco use in service led 
to nicotine addiction, which in turn contributed to the later 
development of the cancer.  The Board points out, however, 
that given the fact that the veteran filed his claim after 
June 1998, an award of service connection for lung cancer on 
the basis of that tobacco use is precluded by the provisions 
of 38 U.S.C.A. § 1103.  See also Kane v. Principi, 17 Vet. 
App. 97, 193 (2003).  Consequently, there is no basis to 
conclude that the veteran's small cell carcinoma of the lung 
originated in service or within one year of his discharge 
therefrom, or that it is otherwise related to service.

With respect to any relationship between lung cancer and the 
veteran's service-connected pulmonary tuberculosis, Dr. J.H. 
in August 1999 concluded that there was a "known 
association" between pulmonary tuberculosis and lung cancer.  
Unfortunately, he did not clarify whether this "known 
association" was applicable to the veteran's particular type 
of cancer, or otherwise address the application of this 
"known association" to the veteran's particular medical 
history.  Indeed, there is no indication that at the time Dr. 
J.H. prepared the August 1999 statement that he had reviewed 
the veteran's claims file, to include records showing 
resection in 1957 of the portions of the left lung affected 
by the tuberculosis.  Moreover, he described the veteran's 
pulmonary tuberculosis only as a "risk factor," suggesting 
that his reference to "known association" was not meant to 
suggest a causal link in each case.  Indeed, he specifically 
based his opinion concerning service connection on his 
assessment of the combination of the risk caused by a history 
of tuberculosis with the risk caused by the veteran's smoking 
history.  As already discussed, service connection may not be 
awarded for disability on the basis of tobacco use under 38 
U.S.C.A. § 1103.  Unfortunately, Dr. J.H. did not address 
whether pulmonary tuberculosis alone caused or chronically 
worsened the veteran's particular type of lung cancer.

In essence, Dr. J.H.'s opinion is only minimally supportive.  
It provides no basis for concluding that it is at least as 
likely as not that small cell lung carcinoma was incurred in-
service, or that small cell carcinoma was caused or 
chronically worsened by inactive pulmonary tuberculosis.  The 
Board acknowledges that Dr. J.H. submitted subsequent 
statements in June 2000 and October 2002, but points out that 
those opinions were not on file at the time of the veteran's 
death, and therefore may not be considered for accrued 
benefit purposes.  

In short, there is no evidence of lung cancer in service or 
until decades thereafter, and no probative evidence linking 
the small cell lung carcinoma to service or to service-
connected disability.  The Board consequently finds that 
application of the reasonable doubt doctrine is not required 
in this case.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The claim 
for service connection for small cell lung carcinoma for the 
purpose of accrued benefits is denied.

II.  Dependency and Indemnity Compensation

The record shows that the veteran died from complications 
arising from his small cell lung cancer, and this is not in 
dispute.  As discussed previously, there is no evidence of 
lung cancer in service or until decades thereafter.  While 
both Dr. J.H. and the December 1999 physician suggest a link 
between the veteran's fatal lung cancer and his tobacco use 
in service, an award of service connection for the cause of 
the veteran's death on the basis of tobacco use is precluded 
by the provisions of 38 U.S.C.A. § 1103.  The Board notes 
that the December 1999 and May 2005 physicians both concluded 
that the veteran's fatal lung cancer was caused by tobacco 
use.  

Although Dr. J.H., in his October 2002 statement, indicated 
that pulmonary tuberculosis tends to shorten a person's life 
span, and that the veteran's pulmonary tuberculosis did, in 
some undefined manner, contribute to the veteran's death, he 
did not further elaborate on his statement.  This is 
particularly troubling given that, in the same statement, he 
recognized that other medical problems contributed to the 
veteran's death as well (for example, lung cancer).  

The record reflects that at least since 1959, the veteran's 
pulmonary tuberculosis has been consistently described as 
inactive.  None of his treating or examining physicians 
concluded that inactive pulmonary tuberculosis itself caused 
debilitating effects and general impairment of health to an 
extent that the veteran was rendered materially less capable 
of resisting the effects of the lung cancer.  No physician 
has opined that tuberculosis had a material influence in 
accelerating death.  While Dr. J.H. may or may not have 
intended to imply that the tuberculosis hastened the 
veteran's death, he did not specifically conclude that the 
disease did so, opting instead to make vague reference to a 
contribution of unclear significance to death.  His statement 
may very well have been intended as an oblique reference to 
his prior opinions as to the role of the tuberculosis in 
causing the fatal lung cancer itself.

The appellant primarily contends that the fatal lung cancer 
was caused by the pulmonary tuberculosis.  In August 1999, 
Dr. J.H. concluded that the cancer was caused in some measure 
by the pulmonary tuberculosis, relying on a "known 
association" between lung cancer and pulmonary tuberculosis, 
and a second risk factor of tobacco use.  In June 2000, he 
explained that medical literature documents the occurrence of 
small cell lung cancer in tuberculosis patients.  In October 
2002, he acknowledged that the veteran underwent surgery in 
1957 to remove the diseased portions of his left lung, 
admitted that other medical problems may have contributed to 
the veteran's death, but arguably suggested that the 
pulmonary tuberculosis nevertheless contributed in some way 
to the cancer.

In contrast, both the December 1999 and May 2005 VA 
physicians reviewed the veteran's claims file and medical 
history, and pointed out that the only plausible "known 
association" relating pulmonary tuberculosis to lung cancer 
was that involving carcinomas developing from the 
tuberculosis scar tissue itself.  Both physicians pointed out 
that in the veteran's case, there was no tuberculosis-
generated scar tissue to support the development of small 
cell lung cancer, given that the diseased portions of his 
lung were resected in 1957.  Both physicians concluded that 
there was no relationship between the veteran's service-
connected pulmonary tuberculosis, and the development of 
small cell lung cancer.  Rather, both attributed the etiology 
of the cancer to the veteran's lengthy smoking history.

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997).  It is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or 
bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

In this case, the Board finds that the opinions of the 
December 1999 and May 2005 VA physicians are entitled to 
greater evidentiary weight than those of Dr. J.H.  Dr. J.H.'s 
August 1999 opinion notably relied on the additional risk 
factor of tobacco use in concluding that service connection 
was warranted for the lung cancer.  Dr. J.H. did not address 
whether pulmonary tuberculosis alone was a substantial enough 
risk factor to support that disorder as the etiology of the 
cancer.  Moreover, Dr. J.H. did not address the veteran's 
particular medical history of resection of the diseased 
portions of his lungs in 1957.  The medical abstracts he 
provided in June 2000 also do not support his position.  None 
address the occurrence of small cell lung cancer in a patient 
with a previous history of lung resection.  The medical 
article indicates only that a history of tuberculosis is a 
risk factor (along with the more prevalent risk factor of 
tobacco use) for squamous cell carcinoma and small cell 
carcinoma.  The May 2005 examiner concluded that the above 
abstracts and article were, at best, weak support for Dr. 
J.H.'s opinions.  In his October 2002 opinion, Dr. J.H. 
finally recognized the veteran's surgical history, and 
arguably concluded that pulmonary tuberculosis nevertheless 
was one of the medical factors contributing to the 
development of lung cancer in the veteran.

The opinions of the December 1999 and May 2005 VA physicians, 
on the other hand, not only concluded that there was no 
relationship between the veteran's tuberculosis and lung 
cancer, but provided a detailed and coherent rationale which 
has not been contradicted by Dr. J.H.  They explained the 
precise nature of the "known association" relied on by Dr. 
J.H., and explained why it did not apply to the veteran's 
particular medical history.  The May 2005 opinion in 
particular specifically acknowledged and analyzed Dr. J.H.'s 
opinions.  The December 1999 and May 2005 opinions are 
consistent with each other, as well as the other evidence of 
record and the medical literature submitted by all concerned.

For the above reasons, the Board finds that the December 1999 
and May 2005 medical opinions outweigh Dr. J.H.'s opinions.  
In short, then, the evidence as a whole shows that the 
veteran's pulmonary tuberculosis did not cause or chronically 
worsen his small cell lung cancer.

The Board acknowledges the August 2005 argument of the 
appellant's representative that the January 1957 surgery to 
remove the tuberculosis itself left scarring, which could 
have resulted in a "scar" carcinoma.  The Board points out, 
however, that the December 1999 and May 2005 physicians 
clearly explained that the particular scarring left by 
tuberculosis is that scarring associated with the later 
development of certain lung cancers.  Neither physician 
suggested that there is a basis in the medical literature to 
conclude that common surgery scars cause carcinoma.  To the 
extent that the representative nevertheless is arguing that 
the surgery scars did result in the development of the 
veteran's fatal lung cancer, the Board points that, as a 
layperson, his opinion as to medical causation does not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the medical evidence shows that 
the veteran died from small cell lung cancer.  Lung cancer 
did not originate in or as a result of service and was not 
caused or chronically worsened by service-connected pulmonary 
tuberculosis.  Further, pulmonary tuberculosis did not 
otherwise cause or contribute substantially or materially to 
the veteran's death.  Finally, the veteran's death was not 
otherwise etiologically related to service.  

The claim is denied.


ORDER

Entitlement to service connection for small cell carcinoma of 
the lungs, for accrued benefits purposes, is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


